Citation Nr: 0639028	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from July 1951 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, by which the 
veteran's application to reopen his claim of service 
connection for arthritis of the knees was denied.  By a 
decision dated in July 2004, the Board, among other things, 
reopened the claim and remanded it for further evidentiary 
development.  The claim was again remanded for further 
evidentiary development by a January 2006 Board decision.

The record reflects that in an October 2006 statement 
submitted to the Appeals Management Center (AMC), the veteran 
asked to be scheduled for a Board hearing, either in person 
or via videoconference.  Pursuant to 38 C.F.R. § 20.700 
(2006), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under these 
circumstances, and in accordance with his request, the 
veteran must be provided an opportunity to present testimony 
during a hearing.  (The veteran is advised that if he desires 
to withdraw the hearing request prior to the hearing, he may 
do so in writing pursuant to applicable provisions.  See 
38 C.F.R. § 20.702(e) (2006).)

Accordingly, this case is REMANDED to the RO for the 
following action:

In accordance with the October 2006 
request, the RO should contact the 
veteran to ascertain whether he wishes to 
have a hearing before a member of the 
Board sitting at the RO or via 
videoconference and then schedule him for 
a hearing.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  They should be given an 
opportunity to prepare.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

